Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 1 of 23




                           EXHIBIT A
    Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 2 of 23




FORMS - FILED                                                                                JULY 6, 2006
FROM: LARRY PODOSHEN,SENIOR ANALYST

                                              COMMERCIAL PROPERTY                          LI-CF-2006-175


NEW ENDORSEMENTS FILED TO ADDRESS EXCLUSION OF
LOSS DUE TO VIRUS OR BACTERIA

This circular announces the submission of forms filings to address exclusion of loss
due to disease-causing agents such as viruses and bacteria.

BACKGROUND
          Commercial Property policies currently contain a pollution exclusion that encompasses
          contamination (in fact, uses the term contaminant in addition to other terminology). Although the
          pollution exclusion addresses contamination broadly, viral and bacterial contamination are specific
          types that appear to warrant particular attention at this point in time.

ISO ACTION
          We have submitted forms filing CF-2006-OVBEF in all ISO jurisdictions and recommended the
          filing to the independent bureaus in other jurisdictions. This filing introduces new endorsement
          CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria, which states that there is no coverage
          for loss or damage caused by or resulting from any virus, bacterium or other microorganism
          that induces or is capable of inducing physical distress, illness or disease.
          Note: In Alaska, District of Columbia, Louisiana*, New York and Puerto Rico, we have submitted
          a different version of this filing, containing new endorsement CP 01 75 07 06 in place of CP 01 40.
          The difference relates to lack of implementation of the mold exclusion that was implemented in
          other jurisdictions under a previous multistate filing.
          Both versions of CF-2006-OVBEF are attached to this circular.
          * In Louisiana, the filing was submitted as a recommendation to the Property Insurance Association
          ofLouisiana(PIAL), the independent bureau with jurisdiction for submission of property filings.

PROPOSED EFFECTIVE DATE
          Filing CF-2006-OVBEF was submitted with a proposed effective date of January 1, 2007, in
          accordance with the applicable effective date rule of application in each state, with the exception of
          various states for which the insurer establishes its own effective date.
          Upon approval, we will announce the actual effective date and state-specific rule of effective date
          application for each state.




INSURANCE SERVICES OFFICE, INC. 545 WASHINGTON BOULEVARD JERSEY CITY, NJ 07310.1686
 vvvvv.iso.com           © ISO Properties, Inc., 2006                      Page 1 of 3
          Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 3 of 23
                                                                                                     LI-CF-2006-175




RATING SOFTWARE IMPACT
                New attributes being introduced with this revision:
                • A new form is being introduced.

CAUTION
                This filing has not yet been approved. If you print your own forms, do not go beyond the proof stage
                until we announce approval in a subsequent circular.

RELATED RULES REVISION
                We are announcing in a separate circular the filing of a corresponding rules revision. Please refer to
                the Reference(s) block for identification ofthat circular.

REFERENCE(S)
                LI-CF-2006-176 (7/6/06) - New Additional Rule Filed To Address Exclusion Of Loss Due To Virus
                Or Bacteria

ATTACHM ENT(S1
                • Multistate Forms Filing CF-2006-OVBEF
                • State-specific version of Forms Filing CF-2006-OVBEF (Alaska, District of Columbia,
                  Louisiana, New York, Puerto Rico)
                We are sending these attachments only to recipients who asked to be put on the mailing list for
                attachments. If you need the attachments for this circular, contact your company's circular
                coordinator.

PERSON(S)TO CONTACT
                If you have any questions concerning:
               • the content ofthis circular, please contact:
                                Larry Podoshen
                                Senior Analyst
                                Commercial Property
                               (201)469-2597               Fax:(201)748-1637
                                comfal@iso.com
                                Ipodoshen@iso.com
                                                      Or
                                Loretta Newman, CPCU
                                Manager
                                Commercial Property
                               (201)469-2582         Fax:(201)748-1873
                                comfal@iso.com
                                Inewman@iso.com




© ISO Properties, Inc., 2006                                                                              Page 2 of 3
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 4 of 23
                                                                                                 LI-CF-2006-175




               • the mailing or distribution ofthis circular, please contact our Customer Service Division:
                               E-mail:           infoaiso.com
                               Fax:              201-748-1472
                               Phone:            800-888-4476
                               World Wide Web:   http://www.iso.com
                               Write:            See address on page I
               •     products or services, please call or e-mail ISO Customer Service, or call your ISO
                     representative.
                Callers outside the United States may contact us using our global toll-free number (International
                Access Code + 800 48977489) or by e-mail at info.globaVaiso.com. For information on all ISO
                products, visit us at http://www.iso.com.




0 ISO Properties, Inc., 2006                                                                          Page 3 of 3
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 5 of 23




                                 ,•1•111=•••••




                                             IMPORTANT NOTICE FOR USERS OF
                                               ISO PRODUCTS AND SERVICES

Please make sure that your company has authorized your use of this product and has complied with the
requirements applicable in the jurisdiction where you plan to use it.

We distribute both state-specific and multi-state products and services. We do not distribute all the multi-state
products and services for use in every jurisdiction due to corporate policy, regulatory preference, or variations or
lack of clarity in state laws.

We provide participating insurers with information concerning the jurisdictions for which our products and services
are distributed. Even in those jurisdictions, each insurer must determine what filing requirements, if any, apply
and whether those requirements have been satisfied.

Now, as in the past, all of our products and services are advisory, and are made available for optional use by
participating insurers as a matter of individual choice. Your company must decide for itself which, if any, ISO
products or services are needed or useful to its operation and how those selected for use should be applied. We
urge that you be guided by the advice of your attorneys on the legal requirements.



                        Copyright Explanation

                        The material distributed by Insurance Services Office, Inc. is copyrighted. All
                        rights reserved. Possession of these pages does not confer the right to print,
                        reprint, publish, copy, sell, file, or use same in any manner without the
                        written permission of the copyright owner. Permission is hereby granted to
                        members, subscribers, and service purchasers to reprint, copy, or otherwise
                        use the enclosed material for purposes of their own business use relating to
                        that territory or line or kind of insurance, or subdivision thereof, for which
                        they participate, provided that:

                         A. where ISO copyrighted material is reprinted, copied, or otherwise used
                            as a whole, it must reflect the copyright notice actually shown on such
                            material.

                         B. where ISO copyrighted material is reprinted, copied, or otherwise used
                            in part, the following credit legend must appear at the bottom of each
                            page so used:

                               Includes copyrighted material of Insurance Services Office, Inc., with its
                               permission.




© ISO Properties, Inc., 2006                                                                                Edition 11-03
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 6 of 23




COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF



       Amendatory Endorsement -
    Exclusion Of Loss Due To Virus Or
                 Bacteria
About This Filing
                   This filing addresses exclusion of loss due to disease-causing agents such as
                   viruses and bacteria.

New Form
                   We are introducing:
                   ♦ Endorsement CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


Related Filing(s)
                   Rules Filing CF-2006- OVBER


Introduction
                   The current pollution exclusion in property policies encompasses contamination
                  (in fact, uses the term contaminant in addition to other terminology). Although
                   the pollution exclusion addresses contamination broadly, viral and bacterial
                   contamination are specific types that appear to warrant particular attention at this
                   point in time.
                   An example of bacterial contamination of a product is the growth of listeria
                   bacteria in milk. In this example, bacteria develop and multiply due in part to
                   inherent qualities in the property itself. Some other examples of viral and
                   bacterial contaminants are rotavirus, SARS,influenza(such as avian flu),
                   legionella and anthrax. The universe of disease-causing organisms is always in
                   evolution.
                   Disease-causing agents may render a product impure (change its quality or
                   substance), or enable the spread of disease by their presence on interior building
                   surfaces or the surfaces of personal property. When disease-causing viral or
                   bacterial contamination occurs, potential claims involve the cost of replacement
                   of property (for example,the milk), cost of decontamination (for example,
                   interior building surfaces), and business interruption (time element) losses.




© ISO Properties, Inc., 2006
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 7 of 23

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF                                                                   Page 2




Current Concerns
                   Although building and personal property could arguably become contaminated
                  (often temporarily) by such viruses and bacteria, the nature ofthe property itself
                   would have a bearing on whether there is actual property damage. An allegation
                   of property damage may be a point of disagreement in a particular case. In
                   addition, pollution exclusions are at times narrowly applied by certain courts. In
                   recent years, ISO has filed exclusions to address specific exposures relating to
                   contaminating or harmful substances. Examples are the mold exclusion in
                   property and liability policies and the liability exclusion addressing silica dust.
                   Such exclusions enable elaboration ofthe specific exposure and thereby can
                   reduce the likelihood of claim disputes and litigation.
                   While property policies have not been a source of recovery for losses involving
                   contamination by disease-causing agents, the specter of pandemic or hitherto
                   unorthodox transmission of infectious material raises the concern that insurers
                   employing such policies may face claims in which there are efforts to expand
                   coverage and to create sources of recovery for such losses, contrary to policy
                   intent.
                   In light of these concerns, we are presenting an exclusion relating to
                   contamination by disease-causing viruses or bacteria or other disease-causing
                   microorganisms.


Features Of New Amendatory Endorsement
                   The amendatory endorsement presented in this filing states that there is no
                   coverage for loss or damage caused by or resulting from any virus,
                   bacterium or other microorganism that induces or is capable of inducing
                   physical distress, illness or disease. The exclusion (which is set forth in
                   Paragraph B ofthe endorsement) applies to property damage, time element and
                   all other coverages; introductory Paragraph A prominently makes that point.
                   Paragraphs C and D serve to avoid overlap with other exclusions, and Paragraph
                   E emphasizes that other policy exclusions may still apply.


Copyright Explanation
                   The material distributed by Insurance Services Office, Inc. is copyrighted. All
                   rights reserved. Possession ofthese pages does not confer the right to print,
                   reprint, publish, copy, sell, file or use same in any manner without the written
                   permission ofthe copyright owner.




© ISO Properties, Inc., 2006
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 8 of 23

COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF                                                                  Page 3


Important Note
                   Insurance Services Office, Inc.(ISO) makes available advisory services to
                   property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                   and explanatory materials are intended solely for the information and use of
                   ISO's participating insurers and their representatives, and insurance regulators.
                   Neither ISO's general explanations of policy intent nor opinions expressed by
                   ISO's staff necessarily reflect every insurer's view or control any insurer's
                   determination of coverage for a specific claim. ISO does not intercede in
                   coverage disputes arising from insurance policies. If there is any conflict between
                   a form and any other part ofthe attached material, the provisions ofthe form
                   apply.




© ISO Properties, Inc., 2006
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 9 of 23



                                                                                   COMMERCIAL PROPERTY
                                                                                           CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage - Limited Coverage for
   authority.                                                   "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                 cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or               or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
                                                             do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or         would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet          Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                 Page 1 of 1     0
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 10 of 23




 ALASKA, DISTRICT OF COLUMBIA, LOUISIANA, NEW YORK,PUERTO RICO
 COMMERCIAL FIRE AND ALLIED LINES
 FORMS FILING CF-2006-OVBEF



       Amendatory Endorsement -
    Exclusion Of Loss Due To Virus Or
                 Bacteria
 About This Filing
                   This filing addresses exclusion of loss due to disease-causing agents such as
                   viruses and bacteria.

 New Form
                   We are introducing:
                   ♦ Endorsement CP 01 75 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


 Related Filing(s)
                   Rules Filing CF-2006-OVBER


 Introduction
                   The current pollution exclusion in property policies encompasses contamination
                  (in fact, uses the term contaminant in addition to other terminology). Although
                   the pollution exclusion addresses contamination broadly, viral and bacterial
                   contamination are specific types that appear to warrant particular attention at this
                   point in time.
                   An example of bacterial contamination of a product is the growth of listeria
                   bacteria in milk. In this example, bacteria develop and multiply due in part to
                   inherent qualities in the property itself. Some other examples of viral and
                   bacterial contaminants are rotavirus, SARS,influenza(such as avian flu),
                   legionella and anthrax. The universe of disease-causing organisms is always in
                   evolution.
                   Disease-causing agents may render a product impure (change its quality or
                   substance), or enable the spread of disease by their presence on interior building
                   surfaces or the surfaces of personal property. When disease-causing viral or
                   bacterial contamination occurs, potential claims involve the cost of replacement




  ISO Properties, Inc., 2006
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 11 of 23

 COMMERCIAL FIRE AND ALLIED LINES
 FORMS FILING CF-2006-OVBEF                                                                    Page 2


                    of property (for example,the milk), cost of decontamination (for example,
                    interior building surfaces), and business interruption (time element) losses.


 Current Concerns
                    Although building and personal property could arguably become contaminated
                   (often temporarily) by such viruses and bacteria, the nature ofthe property itself
                    would have a bearing on whether there is actual property damage. An allegation
                    of property damage may be a point of disagreement in a particular case. In
                    addition, pollution exclusions are at times narrowly applied by certain courts. In
                    recent years, ISO has filed exclusions to address specific exposures relating to
                    contaminating or harmful substances. Examples are the mold exclusion in
                    property and liability policies and the liability exclusion addressing silica dust.
                    Such exclusions enable elaboration ofthe specific exposure and thereby can
                    reduce the likelihood of claim disputes and litigation.
                    While property policies have not been a source of recovery for losses involving
                    contamination by disease-causing agents, the specter of pandemic or hitherto
                    unorthodox transmission of infectious material raises the concern that insurers
                    employing such policies may face claims in which there are efforts to expand
                    coverage and to create sources of recovery for such losses, contrary to policy
                    intent.
                    In light ofthese concerns, we are presenting an exclusion relating to
                    contamination by disease-causing viruses or bacteria or other disease-causing
                    microorganisms.


 Features Of New Amendatory Endorsement
                    The amendatory endorsement presented in this filing states that there is no
                    coverage for loss or damage caused by or resulting from any virus,
                    bacterium or other microorganism that induces or is capable of inducing
                    physical distress, illness or disease. The exclusion (which is set forth in
                    Paragraph B ofthe endorsement) applies to property damage, time element and
                    all other coverages; introductory Paragraph A prominently makes that point.
                    Paragraph C serves to avoid overlap with another exclusion, and Paragraph D
                    emphasizes that other policy exclusions may still apply.


 Copyright Explanation
                    The material distributed by Insurance Services Office, Inc. is copyrighted. All
                    rights reserved. Possession ofthese pages does not confer the right to print,
                    reprint, publish, copy, sell, file or use same in any manner without the written
                    permission ofthe copyright owner.




 © ISO Properties, Inc., 2006
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 12 of 23

 COMMERCIAL FIRE AND ALLIED LINES
 FORMS FILING CF-2006-OVBEF                                                                   Page 3


 Important Note
                    Insurance Services Office, Inc.(ISO) makes available advisory services to
                    property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                    and explanatory materials are intended solely for the information and use of
                    ISO's participating insurers and their representatives, and insurance regulators.
                    Neither ISO's general explanations of policy intent nor opinions expressed by
                    ISO's staff necessarily reflect every insurer's view or control any insurer's
                    determination of coverage for a specific claim. ISO does not intercede in
                    coverage disputes arising from insurance policies. If there is any conflict between
                    a form and any other part ofthe attached material, the provisions ofthe form
                    apply.




 © ISO Properties, Inc., 2006
      Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 13 of 23



                                                                                  COMMERCIAL PROPERTY
                                                                                          CP 01 75 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to    C. With respect to any loss or damage subject to the
   all coverage under all forms and endorsements            exclusion in Paragraph B., such exclusion super-
   that comprise this Coverage Part or Policy, includ-      sedes any exclusion relating to "pollutants".
   ing but not limited to forms or endorsements that     D. The terms of the exclusion in Paragraph B., or the
   cover property damage to buildings or personal           inapplicability of this exclusion to a particular loss,
   property and forms or endorsements that cover            do not serve to create coverage for any loss that
   business income, extra expense or action of civil        would otherwise be excluded under this Coverage
   authority.
B. We will not pay for loss or damage caused by or
                                                            Part or Policy.                                           N
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing
   physical distress, illness or disease.
   However, this exclusion does not apply to loss or
   damage caused by or resulting from fungus. Such
                                                                                                                      E
   loss or damage is addressed in a separate exclu-
   sion in this Coverage Part or Policy.




CP 01 75 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1     0
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 14 of 23




                            EXHIBIT B
           Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 15 of 23




 Erie
SInsurance°
Member Companies Erie Insurance Company • Erie Insurance Company of New York
Erie Insurance Property & Casualty Company • Flagship City Insurance Company
120 Corporate Woods • Suite 150 • Rochester, New York 14623 • Maa Address: P.O. Box 22840 • Rochester, NY 14692-2840
585.214 5800 • ToR free 1.800.333.0823 • Fax 585.214.5899 • erleinsurance.com

                                                                July 15, 2020

    Tappo Pizza, LLC
    166 Chandler Street
    Buffalo, NY 14207-2406
                                                                Re:    ERIE Claim              #A00002575114
                                                                       ERIE Policy:            #Q97-2072308
                                                                       Date of Loss:           3/16/2020
    Dear Policyholder:

    This letter is in reference to the above-captioned claim which was reported to Erie Insurance Company(ERIE)on
    April 29, 2020 seeking coverage under the Ultrapack Policy #Q97-2072308 issued to Tappo Pizza, LLC.
    Per your written statement obtained on June 29,2020, you explained that due to COVID-19 you were requested to
    shut down your business causing an interruption and loss of income directly correlated with the New York State
    Executive Order. We regret to inform you that there is no coverage for your loss of income because there is no
    direct physical loss to your building or business personal property.
    Please reference the Insuring Agreement for Building(s) — Coverage 1, Business Personal Property — Coverage.2
    and Income Protection — Coverage 3 which reads in relevant part:

        SECTION I - COVERAGES
        INSURING AGREEMENT
        We will pay for direct physical "loss" of or damage to covered property at the premises described in
        the "Declarations" caused by or resulting from a peril insured against.

    SECTION II — PERILS INSURED AGAINST states:.

        SECTION II - PERILS INSURED AGAINST
        BUILDING(S)- COVERAGE 1
        BUSINESS PERSONAL PROPERTY AND PERSONAL PROPERTY OF OTHERS -
        COVERAGE 2
        INCOME PROTECTION - COVERAGE 3
        Covered Cause of Loss

        This policy insures against direct physical "loss", except "loss" as excluded or limited in this policy.

    Business Interruption Coverage
   Refer to SECTION I of the policy for what constitutes Covered Property under INCOME PROTECTION —
   COVERAGE 3. Income Protection means loss of"income" and/or "rental income" you sustain due to partial or
   total "interruption of business" resulting directly from "loss" or damage to property on the premises described in
   the "Declarations" from a peril insured against. Extra Expense Coverage under paragraph B of Coverage 3 also
   requires a partial or total "interruption of business" resulting directly from "loss" or damage to property on the
   premises described in the "Declarations" from a peril insured against.

                                                                                                                       575440j.doex
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 16 of 23




Tappo Pizza, LLC
Page 2
July 15; 2020

As defined in Section XI of the policy,"Loss" means direct and accidental loss ofor damage to covered property.
"Interruption of business" means the period of time that your business is partially or totally suspended and it:
 1. Begins with the date of direct "loss" to covered property caused by a peril insured against; and 2. Ends on the
date when the covered property should be repaired, rebuilt, or replaced with reasonable speed and similar quality.

Income Protection does not apply because there was no partial or total "interruption of business" due to direct
physical "loss" or damage to Covered Property on the premisesfrom a peril insured against.

Additional Coverages - Civil Authority

Additional Coverages - Civil Authority under paragraph C of the Income Protection Coverage Section of the
policy(SECTION 1, Coverage 3) reads:
    C. Additional Coverages
         1. Civil Authority

             When a peril insured against causes damage to property other than property at the premises
             described in the "Declarations", we will pay for the actual loss of"income" and/or "rental
             income" you sustain and necessary "extra expense" caused by action ofcivil authority that
             prohibits access to the premises described in the "Declarations" provided that both of the
             following apply:
             a. Access to the area immediately surrounding the damaged property is prohibited by civil
                authority as a result ofthe damage, and the premises described in the "Declarations" are
                within that area but are not more than one mile from the damaged property; and

             b. The action ofcivil authority is taken in response to dangerous physical conditions resulting
                from the damage or continuation ofthe peril insured against that caused the damage, or the
                action is taken to enable a civil authority to have unimpeded access to the damaged
                property.

            Civil Authority coverage for "income" and/or "rental income" will begin 72 hours after the time
            of the first action of civil authority that prohibits access to the premises described in the
            "Declarations" and will apply for a period of up to four consecutive weeks from the date on
            which such coverage began.

Civil Authority coverage does not apply because a Civil Authority did not order that the business he closed due
to damage to property within one ndle ofthe premises described in the "Declarations," caused by a peril
insured against.
Extension ofCoverage — Contingent Business Interruption
The Extension of Coverage for loss of"income" or "rental income" for Contingent Business Interruption under
SECTION VIII (B)(5) also requires a partial or total "interruption of business" resulting directly from "loss" or
damage to Building(s) or Business Personal Property of"dependent properties" from a peril insured against.

            "Dependent property" means premises operated by others whom you depend on in any way
            for continuation of your normal business operations. The "dependent properties" are:




                                                                                                        575440j.docx
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 17 of 23




Tappo Pizza, LLC
Page 3
July 15, 2020


             a. Contributing Locations which mean those premises you depend on as a source of
                materials or services that you need for your operations. Services does not include water,
                communication, power, or waste water removal supply services;

             b. Recipient Locations which mean those premises you depend on as a customer for your
                products or services;

             c. Manufacturing Locations which mean those premises you depend on to manufacture
                products for your customers under contract or sale; or

             d. Leader Locations which mean those premises you depend on to attract customers to your
                business.
            "Dependent properties" do not include roads, bridges, tunnels, waterways, airfields, pipelines,
            or any other similar areas or structures.
            "Interruption of business" for contingent business interruption means the period of time that
            your business is suspended and it:

            a. Begins with the date of direct "loss" or damage to the "dependent property" caused by a
               peril insured against; and

             b. Ends on the date when the "dependent property" should be repaired, rebuilt, or replaced
                with reasonable speed and similar quality.

Contingent Business Interruption does not apply because there was no partial or total "interruption of
business" directlyfrom "loss" or damage to Buildings or Business Personal Property of"dependent
properties"front a peril insured against.
In addition to the discussion above, the following exclusions apply to this loss:
    SECTION In - EXCLUSIONS
    E. Coverage 3
        We do not cover under Additional Income Protection — Coverage 3:
        1. Increase of loss resulting from ordinance or law regulating construction or repair of buildings.

        2. Consequential damages resulting from the breach ofcontractual obligations.

        4. Loss due to delay or loss of market.
        6. "Extra expense" caused by the suspension, lapse, or cancellation of any license, lease, or
           contract beyond the "interruption of business".
        7. Increase of loss resulting from ordinance or law regulating the prevention, control, repair,
           clean-up, or restoration of environmental damage.
        8. Income protection specifically insured in whole or in part by this or any other insurance.




                                                                                                          575440_1.docx
        Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 18 of 23




 Tappo Pizza, LLC
 Page 4
 July I5;2020


 Additionally, the following policy provision applies:

      SECTION X - COMMERCIAL PROPERTY CONDITIONS

          15. SUITS AGAINST US
              We may not be sued unless there is full compliance with all the terms of this policy. Suit must
              be brought within 2 years(Maryland and North Carolina - 3 years) after the "loss" occurs.
 NOthing in this letter is intended to waive, alter or restrict any of the terms, conditions or defenses of the policy of
 insurance in question, all of which are expressly reserved and affirmed.

 We regret that we could not assist you in this matter. If you have any questions or concerns regarding this letter,
 please feel free to contact me at the number listed below.

                                                     Sincerely,

                                                        ()lk-fr                        \CI
                                                     Douglas Seaman
                                                     Property Adjuster
                                                     Nev York Claims Office
                                                    (51.8)563-0476
                                                     1-800-24 I -8360(Fax)
(OM




cc: Lipsitz Green Scime Cambria, LLP
    Attorneys-at-Law
    42 Delaware Avenue, Suite 120
    Buffalo, NY 14202-3924
cc: NN1247
cc: File




                                                                                                             575440_1.docx
Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 19 of 23




                            EXHIBIT C
                 Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 20 of 23



            Erie® Insurance Company
            Erie Insurance Company of New York
120 Corporat Woods • Su'te 150 • Rochester, New York 14623 • Mail Address: P.O. Box 22840 • Rochester, NY 14692-2840
585.214.6803 • Toll free 1.800.333.0823 • Fax 685.214.5899 • stAwcerieinsurance.com



                                                                   July 22, 2020

       Tappo of Buffalo LLC
       391 Washington Street, Suite 800
       Buffalo, NY 14203-2108
                                                                    Re: ERIE Claim                #A00002575105
                                                                        ERIE Policy:              #Q97-0874544
                                                                        Date of Loss:             3/16/2020

        Dear Mr. Termini:
        This letter is in reference to the above-captioned claim which was reported to Erie Insurance Company(ERIE)on
        April 29,2020 seeking coverage under the Ultrapack Policy #Q97-0874544 issued to Tappo of Buffalo LLC.
        Per your written statement in which we obtained on June 29, 2020, you explained that due to New York State
        executive order in connection with COVID-I9 your business sustained a financial loss as well as your clientele
        diminishing due to COVID-19. We regret to inform you that there is no coverage for your loss of income because
        there is no direct physical loss to your building or business personal property.

        Please reference the Insuring Agreement for Building(s) — Coverage I, Business Personal Property — Coverage 2
        and Income Protection — Coverage 3 which reads in relevant part:

            SECTION I - COVERAGES
            INSURING AGREEMENT

            We will pay for direct physical "loss" of or damage to covered property at the premises described in the
            "Declarations" caused by or resulting from a peril insured against.

        SECTION II — PERILS INSURED AGAINST states:

            SECTION II - PERILS INSURED AGAINST
            BUILDING(S)- COVERAGE I
            BUSINESS PERSONAL PROPERTY AND PERSONAL PROPERTY OF OTHERS -
            COVERAGE 2
            INCOME PROTECTION - COVERAGE 3

            Covered Cause of Loss

            This policy insures against direct physical "loss", except "loss" as excluded or limited in this policy.

        Business Interruption Coverage
        Refer to SECTION I of the policy for what constitutes Covered Property under INCOME PROTECTION —
        COVERAGE 3. Income Protection means loss of"income" and/or "rental income" you sustain due to partial or
        total "interruption of business" resulting directly from "loss" or damage to property on the premises described in
        the "Declarations" from a peril insured against. Extra Expense Coverage under paragraph B of Coverage 3 also
        requires a partial or total "interruption of business" resulting directly from "loss" or damage to property on the
        premises described in the "Declarations" from a peril insured against.

                                                                                                                       576676_I.docx
        Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 21 of 23




Tappo of Buffalo LLC
Page 2
July 22,2020


As defined in Section XI of the policy,"Loss" means direct and accidental loss of or damage to covered property.
"Interruption of business" means the period of time that your business is partially or totally suspended and it:
 I. Begins with the date of direct "loss" to covered property caused by a peril insured against; and 2. Ends on the
date when the covered property should be repaired, rebuilt, or replaced with reasonable speed and similar quality.
Income Protection does not apply because there was no partial or total "interruption ofbusiness" due to direct
physical "loss" or damage to Covered Property on the premisesfrom a peril insured against.

Additional Coverages - Civil A uthority
Additional Coverages - Civil Authority under paragraph C of the Income Protection Coverage Section of the
policy(SECTION I, Coverage 3)reads:
    C. Additional Coverages

         1. Civil Authority
            When a peril insured against causes damage to property other than property at the premises
            described in the "Declarations", we will pay for the actual loss of"income" and/or "rental
            income" you sustain and necessary "extra expense" caused by action of civil authority that
            prohibits access to the premises described in the "Declarations" provided that both of the
            following apply:

            a. Access to the area immediately surrounding the damaged property is prohibited by civil
               .authority as a result ofthe damage, and the premises described in the "Declarations" are
                within that area but are not more than one mile from the damaged property; and

            b. The action ofcivil authority is taken in response to dangerous physical conditions resulting
               from the damage or continuation of the peril insured against that caused the damage, or the
               action is taken to enable a civil authority to have unimpeded access to the damaged
               property.
            Civil Authority coverage for "income" and/or "rental income" will begin 72 hours after the time
            ofthe first action of civil authority that prohibits access to the premises described in the
            "Declarations" and will apply for a period of up to four consecutive weeks from the date on
            which such coverage began.

Civil Authority coverage does not apply because a CivilAuthority did not order that the business be closed due
to damage to property within one mile ofthe premises described in the "Declarations," caused by a peril
insured against.

Extension of Coverage — Contingent Business Interruption

The Extension of Coverage for loss of"income" or "rental income" for Contingent Business Interruption under
SECTION VIII (B)(5) also requires a partial or total "interruption of business" resulting directly from "loss" or
damage to Building(s) or Business Personal Property of"dependent properties" from a peril insured against.
            "Dependent property" means premises operated by others whom you depend on in any way for
            continuation of your normal business operations. The "dependent properties" are:




                                                                                                        576676_1.docx
        Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 22 of 23




Tappo of Buffalo LLC
Page 3
July 22,2020


             a. Contributing Locations which mean those premises you depend on as a source of materials
                or services that you need for your operations. Services do not include water,
                communication, power supply, or waste water removal services;
             b. Recipient Locations which mean those premises you depend on as a customer for,your
                products or services;
             c. Manufacturing Locations which mean those premises you depend on to manufacture
                products for your customers under contract or sale; or
             d. Leader Locations which mean those premises you depend on to attract customers to your
                business.
            "Interruption of business" for contingent business interruption means the period oftime that
            your business is suspended and it:
            a. Begins with the date of direct "loss" or damage to the "dependent property" caused by a
               peril insured against; and
             b. Ends on the date when the "dependent property" should be repaired, rebuilt, or replaced
                with reasonable speed and similar quality.
Contingent Business Interruption does not apply because there was no partial or total "interruption of
business" directlyfront "loss" or damage to Buildings or Business Personal Property of"dependent
properties"front a peril insured against.
In addition to the discussion above, the following exclusions apply to this loss:
    SECTION III - EXCLUSIONS

    E. Coverage 3
    We do not cover under Income Protection - Coverage 3:

        1. Increase of loss resulting from ordinance or law regulating construction or repair of buildings.
        2. Consequential damages resulting from the breach ofcontractual obligations.

        4. Loss due to delay or loss of market.
        6. "Extra expense" caused by the suspension, lapse, or cancellation of any license, lease, or
           contract beyond the "interruption of business".
        7. Increase of loss resulting from ordinance or law regulating the prevention, control, repair,
           clean-up, or restoration of environmental damage.

        8. Income protection specifically insured in whole or in part by this or any other insurance.
Additionally, the following policy provision applies:

    15. SUITS AGAINST US




                                                                                                          5766763.docx
       Case 1:20-cv-00754-LJV-HKS Document 11-1 Filed 10/09/20 Page 23 of 23




Tappo of Buffalo LLC
Page 4
July 22,2020


         We may not be sued unless there is full compliance with all the terms of this policy. Suit must be
         brought within 2 years(Maryland and North Carolina - 3 years) after the "loss" occurs.

Nothing in this letter is intended to waive, alter or restrict any of the terms, conditions or defenses of the policy of
insurance in question, all of which are expressly reserved and affirmed.
We regret that we could not assist you in this matter. If you have any questions or concerns regarding this letter,
please feel free to contact me at the number listed below;

                                                    Sincerely,

                                                             NE,            Afiarn              1K
                                                    Douglas Seamon
                                                    Property Adjuster
                                                    New York Claims Office
                                                   (518)563-0476
                                                    1-800-241-8360(Fax)

DS:kmc
By certified mail — return receipt requested

cc: Tappo Of Buffalo LLC(By regular mail)
cc: Amherst Insurance Agency, Inc., NN 1247
cc: Lipsitz Green Scime Cambria LLP
    Attn: Jeffrey F. Reina
    42 Delaware Avenue, Suite 120
    Buffalo, NY 14202-3924
cc: File




                                                                                                            576676_1.docx
